MEMORANDUM DECISION                                                           FILED
                                                                         Mar 20 2017, 10:12 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         CLERK
                                                                          Indiana Supreme Court
regarded as precedent or cited before any                                    Court of Appeals
                                                                               and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Timothy J. Burns                                         Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana

                                                         Ellen H. Meilaender
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

William Ryan,                                            March 20, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1606-CR-1468
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Rebekah Pierson-
Appellee-Plaintiff.                                      Treacy, Judge
                                                         Trial Court Cause No.
                                                         49G19-1603-CM-10662



Barnes, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1468 | March 20, 2017             Page 1 of 6
                                             Case Summary
[1]   William Ryan appeals his conviction for Class B misdemeanor public

      intoxication. We affirm.


                                                     Issue
[2]   Ryan raises one issue, which we restate as whether the evidence is sufficient to

      sustain his conviction.


                                                     Facts
[3]   On March 19, 2016, Officer John Walters of the Indianapolis Metropolitan

      Police Department was working off-duty at Tiki Bob’s Cantina in Indianapolis.

      Officer Walters was in uniform standing with his marked police car in front of

      the business. Officer Walters saw the bar’s staff physically remove Ryan from

      the business, place him on the sidewalk, and tell him to leave. Ryan was “very

      aggressive” toward the bar’s staff, using profanity, and “pretty belligerent.” Tr.

      p. 9. Officer Walters noticed that Ryan had slurred speech and red and glassy

      eyes, smelled of alcohol, wavered while he stood, and staggered when he

      walked. Ryan stood “with balled fists” at the entrance of the bar. Id. at 11.

      Employees had to stop letting people into the bar to deal with Ryan. Officer

      Walters approached Ryan and told him to leave, and Ryan became

      “belligerent” with the officer and started “cussing” at him. Id. at 12. Officer

      Walters repeatedly told Ryan to leave, and Ryan “[g]ot right in [the officer’s]

      face,” stood “in [the officer’s] face with balled fists,” and repeatedly demanded

      the officer’s badge number, which the officer repeatedly provided. Id. at 13, 15.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1468 | March 20, 2017   Page 2 of 6
      At one point, Officer Walters had to push Ryan away because he was so

      belligerent and in the officer’s face. Because of Ryan’s aggressive behavior and

      failure to leave the area, Officer Walters thought there was “an imminent

      chance for him to start a physical fight or to entice somebody else to fight with

      him.” Id. Officer Walters then arrested Ryan.


[4]   The State charged Ryan with Class B misdemeanor public intoxication and

      alleged that he had either breached the peace or was in imminent danger of

      breaching the peace. After a bench trial, Ryan was found guilty as charged.

      The trial court sentenced him to twenty days in jail and 270 days of probation.

      Ryan now appeals.


                                                  Analysis
[5]   Ryan argues that the evidence is insufficient to sustain his conviction. When

      reviewing the sufficiency of the evidence needed to support a criminal

      conviction, we neither reweigh evidence nor judge witness credibility. Bailey v.

      State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We consider only the evidence

      supporting the judgment and any reasonable inferences that can be drawn from

      such evidence.” Id. We will affirm if there is substantial evidence of probative

      value such that a reasonable trier of fact could have concluded the defendant

      was guilty beyond a reasonable doubt. Id.


[6]   Indiana Code Section 7.1-5-1-3(a)(3) makes it a Class B misdemeanor “for a

      person to be in a public place or a place of public resort in a state of intoxication

      caused by the person’s use of alcohol . . . , if the person . . . breaches the peace

      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1468 | March 20, 2017   Page 3 of 6
      or is in imminent danger of breaching the peace . . . .” Ryan argues that the

      evidence was insufficient to prove that he was intoxicated or that he breached

      the peace or was in imminent danger of breaching the peace.


[7]   Indiana Code Section 9-13-2-86 defines “intoxicated” as “under the influence of

      . . . alcohol . . . so that there is an impaired condition of thought and action and

      the loss of normal control of a person’s faculties.” “Impairment can be

      established by evidence of: (1) the consumption of a significant amount of

      alcohol; (2) impaired attention and reflexes; (3) watery or bloodshot eyes; (4)

      the odor of alcohol on the breath; (5) unsteady balance; (6) failure of field

      sobriety tests; and (7) slurred speech.” Vanderlinden v. State, 918 N.E.2d 642,

      644 (Ind. Ct. App. 2009), trans. denied.


[8]   Ryan testified that he had been drinking on the evening in question. Officer

      Walters noticed that Ryan had slurred speech and red and glassy eyes, smelled

      of alcohol, wavered while he stood, and staggered when he walked. Ryan was

      belligerent and aggressive during the confrontation with the bar’s staff and

      during his interaction with Officer Walters. Ryan argues that he was merely

      agitated because he had been “unfairly thrown out of the bar” and because

      Officer Walters would not listen to his complaints. Appellant’s Br. p. 11.

      Ryan’s argument is merely a request that we reweigh the evidence, which we

      cannot do. The evidence was sufficient to prove that Ryan was intoxicated.


[9]   Next, Ryan argues that he did not breach the peace and that he was not in

      imminent danger of breaching the peace. A breach of the peace includes all


      Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1468 | March 20, 2017   Page 4 of 6
       violations of public peace, order, or decorum. Lemon v. State, 868 N.E.2d 1190,

       1194 (Ind. Ct. App. 2007). A breach of the peace is “a violation or disturbance

       of the public tranquility or order and includes breaking or disturbing the public

       peace by any riotous, forceful, or unlawful proceedings.” Id. Our supreme

       court has stated that violence, either actual or threatened, is an essential

       element of breaching the peace. Price v. State, 622 N.E.2d 954, 960 n. 6 (Ind.

       1993).


[10]   Here, the State presented evidence that, after being forcibly removed from the

       bar and placed on the sidewalk, Ryan was belligerent and aggressive with

       Officer Walters. Officer Walters repeatedly told Ryan to leave, and Ryan “[g]ot

       right in [the officer’s] face,” stood “in [the officer’s] face with balled fists,” and

       repeatedly demanded the officer’s badge number, which the officer repeatedly

       provided. Tr. p. 13, 15. At one point, Officer Walters had to push Ryan away

       because he was so belligerent and in the officer’s face. Given the evidence that

       Ryan balled up his fists, repeatedly got in Officer Walters’s face, was belligerent

       and aggressive, and refused to leave the area despite several instructions to do

       so, we conclude the evidence was sufficient to show that Ryan threatened

       violence and disturbed the public tranquility or order. The evidence is sufficient

       to show that Ryan breached the peace or was in imminent danger of breaching

       the peace. See Williams v. State, 989 N.E.2d 366, 370-371 (Ind. Ct. App. 2013)

       (holding that the evidence was sufficient for the trial court to find the defendant

       guilty of public intoxication where he was extremely intoxicated, staggered




       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1468 | March 20, 2017   Page 5 of 6
       from side to side, refused to move off of the street, was belligerent with the

       officers, and jerked away from officers).


                                                 Conclusion
[11]   The evidence is sufficient to sustain Ryan’s conviction for Class B misdemeanor

       public intoxication. We affirm.


[12]   Affirmed.


       Kirsch, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1606-CR-1468 | March 20, 2017   Page 6 of 6